          Case 1:19-cv-00130-N/A Document 8             Filed 08/04/21       Page 1 of 1




                  UNITED STATES COURT OF INTERNATIONAL TRADE




Triumph Engine Control Systems, LLC                      Court Number: 1:19-cv-00130-N/A

                          PLAINTIFF,
                                                               CUSTOMS CASE
   V.                                                           MANAGEMENT
                                                                 CALENDAR
United States
                      DEFENDANT.


                              ORDER OF DISMISSAL
This action, previously placed in the above entitled calendar and not removed therefrom at the
expiration of the applicable period of time of removal, is hereby dismissed for lack of prosecution
pursuant to Rule 83(c).

                                                             Mario Toscano
                                                             Clerk of the Court

 Date: 8/4/2021                                          By: /s/ Stephen Swindell
                                                             Deputy Clerk
